Citation Nr: 1229556	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-21 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for chronic kidney disease with renal failure, claimed as secondary to hypertension.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to January 1997 and from June 2004 to November 2005.  He also served in the Army National Guard.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  It was previously before the Board in January 2010 and August 2011.  After completion of this development by the RO, this issue has been returned to the Board for further appellate consideration.  

The May 2007 rating decision, inter alia, denied entitlement to service connection for chronic kidney disease with renal failure and for hypertension.  In a Notice of Disagreement (NOD), received in November 2007, the Veteran's representative did not specifically appeal the hypertension claim.  However, the representative argued that "the Army failed to provide proper blood tests prior to renewing the Veteran's [hypertension] medication.  If the proper blood tests were completed, the damage to [the Veteran's] kidney could have been prevented."  

A Statement of the Case (SOC), issued in April 2008, indicates that the RO made specific findings as to whether or not the Veteran's hypertension was related to his service, and as to whether or not the chronic kidney disease was related to the hypertension.  A VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2008, restates the assertions made in the November 2007 NOD.  

Appellate review is initiated by the filing of an NOD and is completed by the filing of a substantive appeal after an SOC has been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2011).  The law requires that a substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent possible, the argument should be related to specific items in the SOC.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board must dismiss any appeal over which it lacks jurisdiction.  38 U.S.C.A. §7105; 38 C.F.R. § 20.202.  Jurisdiction over an issue does not vest in the Board until an appeal to the Board has been properly perfected by the timely filing of an adequate substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2011).  

"It is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party at any stage in the proceedings, and, once apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board will address the scope of the Veteran's claim for benefits as it pertains to the underlying causal disability (in this case, hypertension) leading to secondary service connection (in this case, chronic kidney disease with renal failure).  A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  

Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir.2000); Robinson v. Peake, 21 Vet.App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001); Brokowski, 23 Vet.App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet.App. at 5.  

In DeLisio v. Shinseki, 25 Vet.App. 45, 54, the Court indicated that pursuant to 38 C.F.R. § 3.310 (allowing for secondary service connection of a "disability which is proximately due to or the result of a service-connected disease or injury"), the relationship between a claimant's condition and service may be established through a causal chain of diseases or disabilities.  The Court held that if the condition for which VA benefits are sought is not directly associated with service, but information obtained during the processing of the claim reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service, the Secretary generally must investigate whether the causal disease or disability is related to service, in order to determine whether the claimed condition is related secondarily to service.  If  VA determines that the causal disease or disability is, in fact, connected to service, then the claim for benefits for the condition "reasonably encompasses" a claim for that causal disease or disability, such that no additional filing is necessary to initiate a claim for benefits for the causal disease or disability.  This is because, as noted, the law does not expect the claimant to have the medical or legal expertise to file a claim requesting benefits for each technical disability in the causal chain of disabilities that composes his condition, and a claim must be read sympathetically.  Id.  

In light of the Court's holdings in Clemons, Brokowski, Schroeder, Robinson and DeLisio, and in consideration of the Veteran's assertions in his November 2007 NOD, as well as the evidence of record showing that the Veteran's chronic kidney disease with renal failure are due to hypertension, the Board construes the NOD as a involving both the claims for service connection for both hypertension, and for chronic kidney disease with renal failure, claimed as secondary to hypertension, and has recharacterized the issues on appeal as such.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holdings in Clemons, Brokowski, Schroeder, Robinson and DeLisio.  Further, since the Board is granting the Veteran's claims to the fullest extent, the Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service and the temporal development of his hypertension and renal symptomatology, and his lay statements are found to be credible as to the etiology of both disorders as they are fully supported by the competent medical evidence of record.  

2. At the time he was examined and accepted for active military service, the Veteran was in sound physical condition.  

3. The evidence is at least in equipoise as to whether the Veteran's hypertension is related to his military service.  

4. The competent, credible, probative medical evidence of record indicates that the chronic kidney disease with renal failure is proximately due to or the result of the now-service-connected hypertension.  


CONCLUSIONS OF LAW

1. The presumption of soundness at entry into service is not rebutted by clear and unmistakable evidence showing that hypertension existed prior to service or was not aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).  

2. The criteria for service connection for hypertension are approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  
 
3. The criteria for service connection for chronic kidney disease with renal failure are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 4.9 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the U.S. Court of Appeals for Veterans Claims (Court) holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the service connection claim at issue.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Merits of the Claim

The Veteran contends that his hypertension is related to his military service, and that his chronic kidney disease with renal failure is related to his hypertension.  As noted, the November 2007 NOD, and July 2008 VA Form 9 reflect the Veteran's assertion that his renal disability was caused by service department medical treatment for hypertension.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

Certain chronic disabilities, including hypertension, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in light of subsequent developments, it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree.  38 C.F.R. § 3.307(c).  

As for the hypertension claim, the presumption does not apply in this case because the Veteran was not diagnosed with hypertension in service and the evidence does not show that it manifested to a compensable degree within one year of separation.  Id.  The Board will address whether service connection is warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  

Firstly, while the evidence of record suggests that the Veteran may have had preexisting hypertension prior to a period of his active service, the Board finds that when he entered active service he was in sound physical condition.  For purposes of establishing service connection under 38 U.S.C.A. § 1131, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  The Court and Federal Circuit Court have adopted the General Counsel's position.  Quirin v. Shinseki, 22 Vet.App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  See also Wagner, 370 F.3d at 1096.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection on a direct incurrence basis.  Wagner, 370 F.3d at 1096.  

The law provides that an increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet.App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

A "lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet.App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet.App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet.App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence".)  That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is "cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable...."  Vanerson, 12 Vet.App. at 261.  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet.App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet.App. 331, 334 (1993).  

The service treatment records for the Veteran's periods of active duty service, including annual medical certificates from his Army National Guard service, do not show findings of or treatment for hypertension.  A VA treatment record, dated in January 2002, reflects a past medical history of possible hypertension and a diagnosis of possible hypertension.  A VA treatment record, dated in June 2004, reveals a diagnosis of hypertension.  The physician noted that the Veteran was identified with hypertension in the past, but was never started on medication.  The Veteran was educated on the importance of keeping his blood pressure under control at that time.  VA treatment records, dated in April 2006, reflect a history of hypertension diagnosed in 2004 during an emergency room visit, and diagnosis of hypertension that may require a work up for secondary hypertension due to the Veteran's young age.  In his NOD and VA Form 9, the Veteran conceded that he had hypertension prior to his second period of active duty.  

These treatment records and the Veteran's statements provide evidence that his hypertension was diagnosed prior to his period of service starting in 2004.  However, considering that the Veteran had additional periods of active duty service prior to 2004, the Board does not find that the January 2002 and June 2004 treatment records, and NOD and VA Form 9, constitute sufficient evidence of preexisting hypertension necessary to meet the "clear and unmistakable" standard used for reviewing and adjudicating claims involving aggravation of a preexisting condition.  Hence, the Board finds the Veteran to have been physically sound at the time he was examined and accepted for active military service.  

The Veteran has been diagnosed with hypertension, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  

Moreover, while the service treatment records do not show findings of or treatment for hypertension, an August 1984 Report of Medical Examination for the purpose of enlistment indicates a blood pressure reading of 122/80.  A February 1994 report of Medical Examination for the purpose of a physical reflects a blood pressure reading of 120/68.  Notably, a December 1996 Report of Medical Examination for the purpose of termination of service shows a blood pressure reading of 143/78.  

On VA general examination in April 2007, the examiner described hypertension diagnosed in the middle of 2004.  The examiner noted that the Veteran was placed on oral medications.  The examiner observed that the VA nephrology clinic indicated that the Veteran probably has primary hyperaldosteronism, which can contribute to his hypertension.  The Veteran was diagnosed with hypertension, and the examiner opined that it was at least as likely as not that the hypertension was service-related.  The examiner failed to provide explanation or rationale for this opinion.  

A VA genitourinary examination opinion in May 2010, provided by the same VA examiner who conducted the April 2007, reflects an opinion that it was at least as likely as not that hyperaldosteronism aggravated hypertension by 50 percent, as hyperaldosteronism is known to cause and aggravate hypertension.  The examiner concluded that it was at least as likely as not that hypertension had been aggravated by military service by 50 percent.  The examiner again failed to provide explanation or rationale for this opinion.  

On VA examination (also known in the record as a Disability Benefits Questionnaire or "DBQ") in November 2011, the examiner opined that the Veteran's hypertension was diagnosed while on active duty in 2004, therefore it was service-connectable as it was diagnosed during active duty.  The examiner concluded that quantitation of the contribution was estimated by the original examiner at 50 percent each, with which the current examiner agreed.  

In July 2012, a second DBQ was performed by the November 2011 examiner.  In this opinion, the examiner explained that the Veteran had no hypertension on entrance into the service in 1985; however, on discharge examination from his first period of active service in 1996 an elevated systolic blood pressure was recorded of 143.  The examiner noted there were references in VA treatment records that the Veteran was hypertensive after this, but no documentation of treatment was present in the claims file.  The Veteran was treated in the emergency room in June 2004 with very elevated blood pressure and was started on medication at that time.  

While the record has been developed, there is no doubt that further medical inquiry could be undertaken with a view towards development of the hypertension claim.  However, given the exhaustive development, any further medical examinations would not materially assist the Board in this determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994).  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for hypertension will be granted.  See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993).  Resolving all reasonable doubt in the Veteran's favor, the evidence supports service connection for hypertension based on in-service incurrence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As for the chronic kidney disease claim, a disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran has been diagnosed with chronic kidney disease with renal failure and is now service-connected for hypertension, which satisfies the first and second elements of a claim for secondary service connection.  Wallin, 11 Vet. App. at 512.  Thus, the third element, a nexus between the two conditions, is the only remaining element to be addressed.  

Initially, the Board notes that the record reflects the Veteran has been diagnosed with congenital solitary kidney.  Generally, a congenital disease or defect cannot be service connected (see 38 C.F.R. §§ 3.303(c), 4.9), but the VA General Counsel has created an exception to this rule.  Congenital or developmental defects cannot be service-connected because they are not diseases or injuries under the law, but disabilities resulting from superimposed injury or disease may be service-connected.  VAOPGCPREC 82-90 (July 18, 1990); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  As discussed below, the Veteran's remaining kidney has developed chronic kidney disease with renal failure, which has been medically determined to be proximately due to or the result of the now-service-connected hypertension.  Therefore, the Board will refrain from evaluating the claim for chronic kidney disease based on a superimposed injury or disease theory of entitlement.  

The VA treatment records show findings of chronic kidney disease and hyperaldosteronism.  VA treatment records, dated in April 2006, reflect diagnosis of renal failure-likely chronic kidney disease secondary to undiagnosed hypertension with minimal proteinuria and no blood in urinalysis, possibly secondary to angiotensin-converting enzyme inhibitor for over a week.  An August 2006 VA treatment record indicates an assessment of renal failure-likely chronic kidney disease secondary to undiagnosed hypertension/congenital solitary kidney.  A December 2006 VA treatment record reflects an opinion that the Veteran has likely chronic kidney disease secondary to hypertension/congenital solitary kidney.  

On VA general examination in April 2007, the examiner noted that the Veteran's chronic kidney disease was diagnosed in March 2006, and had been attributed to undiagnosed hypertension and congenital solitary kidney.  The examiner observed that the Veteran had significant proteinuria; however, although he has chronic kidney disease his renal function has a stable glomerular filtration rate of around 25 milliliters per minute.  The Veteran was diagnosed with chronic kidney disease.  The examiner opined that it was at least as likely as not that chronic kidney disease was secondary to hypertension and to congenital solitary kidney.  The examiner also opined that it was at least as likely as not that all of these conditions were service-related.  

A VA genitourinary examination opinion, dated in May 2010, indicates the same VA examiner who conducted the April 2007 provided a clarifying medical opinion.  The examiner reviewed the record and opined that it was at least as likely as not that current chronic kidney disease was secondary to hypertension, hyperaldosteronism and single kidney.  The examiner also opined that it was at least as likely as not that hyperaldosteronism aggravated hypertension by 50 percent, as hyperaldosteronism is known to cause and aggravate hypertension.  The examiner observed that congenital single kidney is not related to, nor is it caused by, hypertension or hyperaldosteronism, and that single kidney is not known to cause hypertension or hyperaldosteronism.  The examiner also observed that hyperaldosteronism is not caused by chronic kidney disease or single kidney, as it is well known that hyperaldosteronism does not cause chronic renal disease.  The examiner concluded that it was at least as likely as not that hypertension and chronic kidney disease had been aggravated by military service by 50 percent.  

On DBQ in November 2011, upon review of the claims file, the examiner was supplied with the definitions of "aggravation of preexisting nonservice-connected disabilities" and of "aggravation of nonservice-connected disabilities," and provided medical opinions for direct service connection.  The examiner opined that the Veteran's chronic kidney disease with renal failure was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran subsequently developed renal disease in his single kidney.  The examiner indicated that the single kidney was a congenital condition unrelated to service, and observed that having a single kidney was stressful on the single kidney.  The examiner noted that hypertension adds to damage to the kidney by increasing flow and shear force through the vessels of the kidney.  The examiner opined that, undoubtedly, both the fact that the Veteran had a single kidney and that he had hypertension contributed to the development of his current renal condition.  The examiner concluded that quantitation of the contribution was estimated by the original examiner at 50 percent each, with which the current examiner agreed.  

In July 2012 a second DBQ was performed by the November 2011 examiner.  In this opinion, the examiner determined that the Veteran's chronic renal disease was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that the Veteran's renal condition is secondary to his hypertension and his congenital solitary kidney, and concluded that if service-connected for his hypertension had been denied, then his renal disorder is not due to any service related conditions.  

Both medical opinions are equally factually informed. The Board finds that with resolution of the doubt in the Veteran's favor, the Veteran's current chronic kidney disease with renal failure is proximately due to or the result of his now-service-connected hypertension.  Therefore, in resolving all reasonable doubt in favor of the Veteran, service connection for chronic kidney disease with renal failure is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  



ORDER

Service connection for hypertension is granted.  

Service connection for chronic kidney disease with renal failure is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


